       Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 1 of 16 PageID 1



                            UNITED STATES DISTRICT COURT
                             MIDDLE DISTRICT OF FLORIDA
                                FORT MYERS DIVISION



 RACHAEL STANISLAWSKI (f/k/a Rachael Fowler), an                   CIVIL ACTION
 individual,

                       Plaintiff,                                  Case No. 2:19-cv-504

 v.                                                                Judge:

 ADVANCED PAIN MANAGEMENT SPECIALISTS,                             Mag. Judge:
 P.A., a Florida professional association,

                       Defendant.


                     COMPLAINT AND DEMAND FOR JURY TRIAL

       NOW COMES the Plaintiff, RACHAEL STANISLAWSKI (“STANISLAWSKI”), by

and through undersigned counsel, and states the following for her Complaint:

                                     CAUSES OF ACTION

       1.      This is an action brought under Title VII of the Civil Rights Act of 1964 (Title VII),

Family & Medical Leave Act (FMLA) and the Florida Civil Rights Act of 1992 (FCRA) for (1)

unlawful pregnancy discrimination in violation of the Pregnancy Discrimination Act (PDA), which

amended Title VII), (2) unlawful pregnancy discrimination in violation of the FCRA, (3) unlawful

retaliation in violation of Title VII, (4) unlawful retaliation in violation of the FCRA, (5)

interference in violation of the FMLA, and (6) retaliation in violation of the FMLA.

                                            PARTIES

       2.      The Plaintiff, RACHAEL STANISLAWSKI (“STANISLAWSKI”) is an

individual and a resident of Florida who currently resides in Lee County, Florida and was

employed as a receptionist by the Defendant.

                                                 1
        Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 2 of 16 PageID 2



        3.     Defendant, ADVANCED PAIN MANAGEMENT SPECIALISTS, INC.

(“Defendant”) is a Florida corporation with a principal place of business located at 8255 College

Parkway, Suite 200, Fort Myers, Florida 33919. The Defendant employed STANISLAWSKI.

        4.     At all material times, the Defendant employed greater than fifty (50) employees.

                                JURISDICTION AND VENUE

        5.     This Court has jurisdiction of this matter under 28 U.S.C. §1331.

        6.     This Court has supplemental jurisdiction over STANISLAWSKI’s state law

claims pursuant to 28 U.S.C. § 1367.

        7.     Venue is proper in the United States District Court for the Southern District of

Florida because the Plaintiff resides in, and the Defendant conducts business in, and some or all

of the events giving rise to Plaintiff’s claims occurred in Lee County, Florida, which is within the

Middle District of Florida. Venue is proper in the Fort Myers Division since Lee County is within

the Fort Myers Division.

        8.     STANISLAWSKI timely filed a Charge of Discrimination with the United States

Equal Employment Opportunity Commission (“EEOC”)(Charge #846-2017-06404), dual filed

with the Florida Commission on Human Relations (FCHR). The Charge of Discrimination has

been pending with the EEOC for more than 2-years. Since April 20, 2018, STANISLAWSKI has

been requesting the EEOC issue her a Notice of Right to Sue but the EEOC has failed to do so,

despite the Charge having been pending for well in excess of the requisite 180-days. Consequently,

STANISLAWSKI avers that she has exhausted her administrative remedies and the EEOC's

failure to act in a timely manner justifies waiving the requirement of a right-to-sue letter in this

case.




                                                 2
       Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 3 of 16 PageID 3



                                 GENERAL ALLEGATIONS

       9.       STANISLAWSKI was hired by the Defendant in April 2015 as a receptionist.

       10.      STANISLAWSKI always performed her assigned duties in a professional manner

and was very well qualified for her position.

       11.      In January 2016, STANISLAWSKI discovered that she was pregnant. Her

expected due date was October 22, 2016.

       12.      STANISLAWSKI promptly advised her supervisor with the Defendant that she

was pregnant.

       13.      Immediately upon advising of her pregnancy, her supervisor reacted negatively and

began quizzing STANISLAWSKI as to her ability to continue her job duties.

       14.      STANISLAWSKI advised her supervisor that there was no known issue with her

being able to continue her employment with the Defendant due to her pregnancy but that she would

need FMLA leave brief time off to attend prenatal appointments.

       15.      On July 27, 2016, STANISLAWSKI’s physician completed a FMLA medical

certification which stated that STANISLAWSKI was due to be out of work on FMLA leave for

12-weeks beginning on October 22, 2016. A copy was sent to the Defendant.

       16.      However, as a result of preterm labor risks, STANISLAWSKI was placed on

FMLA leave, which began on or about August 15, 2016 and was to run for 12-weeks.

       17.      STANISLAWSKI was placed on preterm labor precautions for which her

physician ordered her to be on bedrest.

       18.      On October 16, 2016, STANISLAWSKI gave birth.




                                                3
       Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 4 of 16 PageID 4



       19.     On or about October 19, 2016, the Defendant terminated STANISLAWSKI and

claimed that she had exhausted her FMLA leave, which she had not as her FMLA would have

expired on November 7, 2016.

       20.     The Defendant’s stated reason for terminating STANISLAWSKI was directed to

STANISLAWSKI because of her pregnancy, but not those outside of her protected classes.

       21.     The Defendant refused to grant STANISLAWSKI reasonable accommodations in

the form of brief time off to attend medical appointments that were crucial for

STANISLAWSKI’s life and the life of STANISLAWSKI’s fetus, which violated the

Defendants’ own policy.

       22.     The Defendant disciplined and terminated STANISLAWSKI as a result of

STANISLAWSKI’s need for reasonable accommodation, which stemmed from her pregnancy,

and which violated the Defendant’s own policy.

       23.     The Defendant's tangible, adverse employment actions were causally connected to

STANISLAWSKI's pregnancy.

       24.     After STANISLAWSKI was separated from employment, her employment

position with the Defendants remained open and/or was filled by similarly qualified employees

outside of the protected class.

       25.     The    Defendant    intentionally       and   systematically   discriminated   against

STANISLAWSKI by using her pregnancy as the substantial or motivating factor in the

Defendant’s decision not to continue STANISLAWSKI's employment and terminating her.

       26.     The    Defendant    intentionally       and   systematically   discriminated   against

STANISLAWSKI by using standards, criteria and methods of administration that have the effect

of discriminating on the basis of pregnancy.



                                                   4
       Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 5 of 16 PageID 5



       27.     The Defendant’s decision to terminate STANISLAWSKI’s employment violated

STANISLAWSKI’s rights under the PDA, FMLA and FCRA.

   COUNT I – VIOLATION OF THE PREGNANCY DISCRIMINATION ACT (PDA)

       28.     Plaintiff incorporates by reference Paragraphs 1-27 of this Complaint as though

fully set forth below.

       29.     At all material times, STANISLAWSKI was an employee and the Defendant was

her employer covered by and within the meaning of the PDA.

       30.     STANISLAWSKI asked for an accommodation with regard to attending medical

appointments as a result of her pregnancy.

       31.     The Defendant intentionally discriminated against STANISLAWSKI because she

was pregnant with regard to the terms and conditions of her employment by denying her help or

an accommodation for her medical appointments, whereas other similarly situated non-pregnant

employees were given brief leave to accommodate their physical incapacity.

       32.     The Defendant’s employment and disciplinary policies were applied differently to

STANISLAWSKI because of her pregnancy.

       33.     The Defendant intentionally discriminated against STANISLAWSKI by

discharging her because she was pregnant.

       34.     The Defendant acted with malice or reckless indifference to the civil rights of

STANISLAWSKI.

       35.     The Plaintiff has exhausted her administrative remedies and this Count is timely

brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:




                                               5
          Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 6 of 16 PageID 6



   i.           Injunctive relief directing Defendant to cease and desist from all pregnancy

                discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for employment

                which plaintiff would have received had she maintained her position with Defendant,

                plus interest, including but not limited to lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in violation of the

                statute cited above;

   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages,

   viii.        Punitive damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

                              COUNT II – VIOLATION OF THE FCRA

          36.      Plaintiff incorporates by reference Paragraphs 1-27 of this Complaint as though

fully set forth below.

          37.      The FCRA prohibits discrimination on the basis of pregnancy and discrimination

based on pregnancy is an “unlawful employment practice” under the FCRA.

          38.      At all material times, STANISLAWSKI was an employee and the Defendant was

her employer covered by and within the meaning of the FCRA.

          39.      STANISLAWSKI asked for an accommodation with regard to attending medical

appointments as a result of her pregnancy.



                                                      6
          Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 7 of 16 PageID 7



          40.      The Defendant intentionally discriminated against STANISLAWSKI because she

was pregnant with regard to the terms and conditions of her employment by denying her help or

an accommodation for her medical appointments, whereas other similarly situated non-pregnant

employees were given brief leave to accommodate their physical incapacity.

          41.      The Defendant’s employment and disciplinary policies were applied differently to

STANISLAWSKI because of her pregnancy.

          42.      The Defendant intentionally discriminated against STANISLAWSKI by

discharging her because she was pregnant.

          43.      The Defendant acted with malice or reckless indifference to the civil rights of

STANISLAWSKI.

          44.      The Plaintiff has exhausted her administrative remedies and this Count is timely

brought.

   WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

   i.           Injunctive relief directing Defendant to cease and desist from all pregnancy

                discrimination of all employees;

   ii.          Back pay and all other benefits, perquisites and other compensation for employment

                which plaintiff would have received had she maintained her position with Defendant,

                plus interest, including but not limited to lost salary and bonuses;

   iii.         Front pay, including benefits, insurance costs, benefits costs, and retirement benefits;

   iv.          Reimbursement of all expenses and financial losses Plaintiff has incurred as a result of

                Defendant’s actions;

   v.           Declaratory relief declaring the acts and practices of Defendant to be in violation of the

                statute cited above;



                                                      7
          Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 8 of 16 PageID 8



   vi.          Reasonable attorney's fees plus costs;

   vii.         Compensatory damages,

   viii.        Punitive damages, and;

   ix.          Such other relief as this Court shall deem appropriate.

                    COUNT III – VIOLATION OF TITLE VII- RETALIATION

          45.      Plaintiff incorporates by reference Paragraphs 1-27 of this Complaint as though

fully set forth below.

          46.      At all material times, STANISLAWSKI was a pregnant person and, as such, was

a member of a protected class.

          47.      At all material times, STANISLAWSKI was an employee and the Defendant was

her employer covered by and within the meaning of Title VII.

          48.      STANISLAWSKI was qualified for the positions that she held with the Defendant.

          49.      Following STANISLAWSKI’s repeated requests for leave related to her

pregnancy, the Defendant retaliated by altering the terms and conditions of her employment and

terminating STANISLAWSKI’s employment.

          50.      STANISLAWSKI was subjected to greater scrutiny than those similarly situated

and was targeted for termination after requesting reasonable accommodation of leave related to

her pregnancy.

          51.      STANISLAWSKI’s requests constitute a protected activity because her

complaints were concerning an enforcement of her rights under the PDA.

          52.      Said protected activity was the proximate cause of the Defendant’s negative

employment actions against STANISLAWSKI including discipline and ultimately termination.




                                                     8
       Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 9 of 16 PageID 9



        53.     Instead of granting reasonable accommodations, the Defendant retaliated against

STANISLAWSKI via discipline, and termination.

        54.     The acts, failures to act, practices and policies of the Defendant set forth above

constitute retaliation in violation of Title VII.

        55.       As a direct and proximate result of the violations of Title VII, as referenced and

cited herein, STANISLAWSKI has lost all of the benefits and privileges of her employment and

has been substantially and significantly injured in her career path.

        56.     As a direct and proximate result of the violations of Title VII, as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against her,

STANISLAWSKI is entitled to all relief necessary to make her whole as provided for under Title

VII.

        57.     As a direct and proximate result of the Defendants’ actions, STANISLAWSKI has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.

        58.     STANISLAWSKI has exhausted her administrative remedies and this count is

timely brought.

        WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

        i.      Injunctive relief directing Defendant to cease and desist from all retaliation against

                employees who engage in statutorily protected acts;

        ii.     Back pay and all other benefits, perquisites and other compensation for

                employment which plaintiff would have received had she maintained her position




                                                    9
     Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 10 of 16 PageID 10



               with the Defendant, plus interest, including but not limited to lost salary and

               bonuses;

       iii.    Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

               benefits;

       iv.     Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

               of the Defendant’s actions;

       v.      Declaratory relief declaring the acts and practices of the Defendant to be in

               violation of the statute cited above;

       vi.     Reasonable attorney's fees plus costs;

       vii.    Compensatory damages;

       viii.   Punitive damages; and;

       ix.     Such other relief as this Court shall deem appropriate.

     COUNT IV – VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992-
                             RETALIATION

       59.     Plaintiff incorporates by reference Paragraphs 1-27 of this Complaint as though

fully set forth below.

       60.     At all material times, STANISLAWSKI was a pregnant person and, as such, was

a member of a protected class.

       61.     At all material times, STANISLAWSKI was an employee and the Defendant was

her employer covered by and within the meaning of FCRA.

       62.     STANISLAWSKI was qualified for the positions that she held with the Defendant.

       63.     Following STANISLAWSKI’s repeated requests for leave related to her

pregnancy, the Defendant retaliated by altering the terms and conditions of her employment and

terminating STANISLAWSKI’s employment.

                                                 10
     Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 11 of 16 PageID 11



        64.      STANISLAWSKI was subjected to greater scrutiny than those similarly situated

and was targeted for termination after requesting reasonable accommodation of leave related to

her pregnancy.

        65.      STANISLAWSKI’s requests constitute a protected activity because her

complaints were concerning an enforcement of her rights under the FCRA.

        66.      Said protected activity was the proximate cause of the Defendant’s negative

employment actions against STANISLAWSKI including discipline and ultimately termination.

        67.      Instead of granting reasonable accommodations, the Defendant retaliated against

STANISLAWSKI via discipline, and termination.

        68.      The acts, failures to act, practices and policies of the Defendant set forth above

constitute retaliation in violation of the FCRA.

        69.      As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, STANISLAWSKI has lost all of the benefits and privileges of her employment and

has been substantially and significantly injured in her career path.

        70.      As a direct and proximate result of the violations of the FCRA, as referenced and

cited herein, and as a direct and proximate result of the prohibited acts perpetrated against her,

STANISLAWSKI is entitled to all relief necessary to make her whole as provided for under the

FCRA.

        71.      As a direct and proximate result of the Defendant’s actions, STANISLAWSKI has

suffered damages, including but not limited to, a loss of employment opportunities, loss of past

and future employment income and fringe benefits, humiliation, and non-economic damages for

physical injuries, mental and emotional distress.




                                                   11
     Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 12 of 16 PageID 12



       72.     STANISLAWSKI has exhausted her administrative remedies and this count is

timely brought.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, and:

       i.      Injunctive relief directing the Defendant to cease and desist from all retaliation

               against employees who engage in statutorily protected acts;

       ii.     Back pay and all other benefits, perquisites and other compensation for

               employment which plaintiff would have received had she maintained her position

               with the Defendant, plus interest, including but not limited to lost salary and

               bonuses;

       iii.    Front pay, including raises, benefits, insurance costs, benefits costs, and retirement

               benefits;

       iv.     Reimbursement of all expenses and financial losses Plaintiff has incurred as a result

               of Defendant’s actions;

       v.      Declaratory relief declaring the acts and practices of the Defendant to be in

               violation of the statute cited above;

       vi.     Reasonable attorney's fees plus costs;

       vii.    Compensatory damages;

       viii.   Leave to seek punitive damages; and;

       ix.     Such other relief as this Court shall deem appropriate.

   COUNT V – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT (“FMLA”)-
                           INTERFERENCE

       73.     The Plaintiff hereby incorporates by reference Paragraphs 1-27 in this Count by

reference as though fully set forth below.




                                                 12
      Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 13 of 16 PageID 13



        74.      STANISLAWSKI qualified for FMLA leave under 29 U.S.C. § 2611(11); 29 CFR

§§ 825.113(a); 825.800 since she herself (and her unborn fetus) began suffering from a serious

health condition, the FMLA defining a serious health condition as an illness, injury, impairment,

or physical or mental condition that involves treatment by a health care provider.

        75.      STANISLAWSKI informed the Defendant of her likely need for leave for her own

serious health condition.

        76.      The Defendant was responsible for designating leave as FMLA-qualifying and for

giving notice of the designation within five business days, absent extenuating circumstances, after

it has enough information to make that determination, such as when it receives medical

certification.

        77.      If the Defendant were to have decided that STANISLAWSKI’s absence was not

FMLA-qualifying, it must have notified her of this fact in the Designation Notice under 29 CFR §

825.300(d)(1).

        78.      The Defendant has never provided STANISLAWSKI with any notice

disqualifying her FMLA leave.

        79.      In fact, the Defendant determined that STANISLAWSKI was eligible for leave

under the FMLA and yet refused to allow her to take all of her leave and return her to work, thus

terminating her employment because of her federally protected medical leave.

        80.      STANISLAWSKI engaged in activity protected by the FMLA when she informed

the Defendant of her need leave due to her serious health condition, consistently informing the

Defendant of the same.




                                                13
     Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 14 of 16 PageID 14



       81.     The Defendant knew, or should have known, that STANISLAWSKI was

exercising her rights under the FMLA and was aware of STANISLAWSKI 's need for FMLA-

protected absence.

       82.     STANISLAWSKI complied with all of the notice and due diligence requirements

of the FMLA.

       83.     The Defendant was obligated, but failed, to grant leave and return

STANISLAWSKI, an employee who requested FMLA leave, to her former position or an

equivalent position with the same pay, benefits, and working conditions when she tried to return

to work under 29 U.S.C. § 2614(a)(1); 29 CFR § 825.215(a).

       84.     A causal connection exists between STANISLAWSKI's request for FMLA-

protected leave and her termination from employment with the Defendant because the Defendant

denied STANISLAWSKI a benefit to which she was entitled under the FMLA.

       85.     As a result of the above-described violations of FMLA, STANISLAWSKI has

been damaged by the Defendant in the nature of lost wages, salary, employment benefits and other

compensation and is therefore entitled to recover actual monetary losses, interest at the prevailing

rate and liquidated damages.

       WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award

of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29

U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,

and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and

any other such damages as this honorable Court deems just.




                                                14
      Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 15 of 16 PageID 15



   COUNT VI – VIOLATION OF THE FAMILY MEDICAL LEAVE ACT (“FMLA”)-
                            RETALIATION

         86.   The Plaintiff hereby incorporates by reference Paragraphs 1-27 and 74-84 in this

Count by reference as though fully set forth below.

         87.   STANISLAWSKI informed the Defendant of her likely need for leave for her own

serious health condition.

         88.   STANISLAWSKI engaged in activity protected by the FMLA when she requested

leave due to her serious health condition, consistently informing the Defendant of the same.

         89.   The Defendant knew, or should have known, that STANISLAWSKI was

exercising her rights under the FMLA and was aware of STANISLAWSKI's need for FMLA-

protected absence.

         90.   A causal connection exists between STANISLAWSKI's request for FMLA-

protected leave and her termination from employment with the Defendant because

STANISLAWSKI engaged in statutorily protected activity by requesting, and taking, FMLA

leave.

         91.   The    Defendant   retaliated   by     altering   the   terms   and   conditions   of

STANISLAWSKI’s employment by refusing to grant her leave and return her to work, thereby

terminating STANISLAWSKI’s employment because she engaged in the statutorily protected

activity of requesting FMLA leave.

         92.   The Defendant terminated STANISLAWSKI because STANISLAWSKI

requested FMLA leave and terminated her because she engaged in this statutorily protected

activity.




                                               15
      Case 2:19-cv-00504 Document 1 Filed 07/18/19 Page 16 of 16 PageID 16



        93.     The Defendant engaged in willful and intentional retaliation in violation of the

FMLA by terminating STANISLAWSKI's employment because she engaged in activity protected

by the FMLA.

        94.     As a result of the above-described violations of FMLA, STANISLAWSKI has

been damaged by the Defendant in the nature of lost wages, salary, employment benefits and other

compensation and is therefore entitled to recover actual monetary losses, interest at the prevailing

rate and liquidated damages.

        WHEREFORE, Plaintiff requests trial by jury of all issues so triable as of right, an award

of damages for lost wages and benefits, prejudgment interest, and liquidated damages under 29

U.S.C. § 2617(a)(1)(A), reinstatement or such other legal or equitable relief as may be appropriate,

and an award of reasonable attorney's fees and costs as authorized under 29 U.S.C. § 2617(3), and

any other such damages as this honorable Court deems just.

                                   DEMAND FOR JURY TRIAL

      NOW COMES the Plaintiff, RACHAEL STANISLAWSKI, by and through her

undersigned attorney, and demands a jury trial under Federal Rule of Civil Procedure 38 on all

issues triable of right by a jury in this action.

                                         Respectfully submitted,



Dated: July 18, 2019                     /s/ Benjamin H. Yormak
                                         Benjamin H. Yormak
                                         Florida Bar Number 71272
                                         Trial Counsel for Plaintiff
                                         Yormak Employment & Disability Law
                                         9990 Coconut Road
                                         Bonita Springs, Florida 34135
                                         Telephone: (239) 985-9691
                                         Fax: (239) 288-2534
                                         Email: byormak@yormaklaw.com

                                                    16
